Citation Nr: 0525651	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to a initial compensable disability for 
service-connected bilateral hearing loss.

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In August 2005, a hearing was held before the undersigned in 
the Board's offices in Washington, DC.  The transcript of 
that hearing is associated with the claims folder.

In July 2004, the RO held that service connection for 
diabetes mellitus, Type II, was not warranted.  In January 
2005, the veteran submitted a statement that he firmly 
disagreed with the rating action.  The filing of a NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  VA has not yet issued a Statement 
of the Case as to the issue of entitlement to service-
connection for diabetes mellitus, Type II.  38 C.F.R. § 19.26 
(2004).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an initial compensable disability 
rating for service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have a right knee disorder that is 
related to service.

2.  The veteran does not have a cervical spine disorder that 
is related to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004). 

2.  A cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an April 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in April 2002.   Thereafter, the RO provided 
notice in April 2002.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
treatment records.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Right Knee

The veteran alleges entitlement to service connection for a 
right knee disorder.  The veteran was originally denied 
service connection for a right knee disorder in January 1997.  
The veteran did not appeal this decision.

The veteran has alleged, on his November 2002 notice of 
disagreement that during service a radio specialist fell on 
his knee. However, the veteran's service medical records are 
silent as to complaints or diagnosis of a right knee 
disorder.  It is noted that, in April 1974, the veteran was 
treated for a left thigh contusion.

Post-service medical evidence does reveal that the veteran 
has a current right knee disorder.  In January 1998, a VA 
examiner diagnosed the veteran as having post-traumatic 
arthritis, notably of the neck, right knee, and elbow.  
However, in an addendum note, it was specifically noted that 
x-rays of the right knee were normal.  

The veteran testified during an August 2005 video conference 
hearing that he injured his knee in service and his current 
symptomatology includes pain on weather extremes.  The 
veteran's representative also submitted that the inservice 
left thigh contusion was a misdiagnosis and the precursor to 
his current knee disorder.  However, it is noted that the 
veteran is claiming entitlement to service connection for a 
right knee disorder.

The veteran has also alleged that his in-service noise 
exposure made him unable to think properly and resulted in 
him being accident prone.  It is noted that service 
connection is in effect for bilateral hearing loss.  

The Board acknowledges that the veteran is certainly capable 
of providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the contentions made by the veteran 
regarding the onset and etiology of his right knee disorder 
are of no probative value in this case.  Moreover, here, the 
veteran has not submitted any competent medical opinion or 
other medical evidence that supports his claim or the 
conclusions that he has reached pertaining to the onset and 
etiology of her claimed left knee disorder.

Moreover, the currently diagnosed right knee disorder, has 
not been linked by competent evidence or opinion to the 
veteran's period of service or to a service- connected 
disorder.  The evidence on file does not establish or even 
suggest such a relationship.  The requirement of an 
evidentiary showing of such a relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service-connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established by competent 
evidence.

Thus, in the absence of evidence establishing a nexus between 
the right knee disorder and either service or a service-
connected disability, service connection for a right knee 
disorder is not warranted.  Given the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and service connection for a right knee disorder under 
either the basis of direct service incurrence, or based upon 
a secondary relationship, must be denied.


Cervical Spine

The veteran alleges entitlement to service connection for a 
cervical spine disorder.  The veteran's service medical 
records are silent as to complaints or diagnosis of a 
cervical spine disorder.  It is noted that the veteran does 
not allege that his current cervical spine disorder occurred 
in service.  Rather, he contends that his inservice noise 
exposure made him unable to think properly and resulted in 
him being accident prone.  Consequently, he suffered injuries 
to his cervical spine.

Post-service medical evidence does reveal that the veteran 
has a current cervical spine disorder.  However, this is 
attributable to a 1975 neck fracture.  It is also noted that 
the veteran has also reported several additional accidents.  
In January 1998, a VA examiner diagnosed the veteran as 
having post-traumatic arthritis. 

The Board notes the veteran's assertions that his cervical 
spine disorder is related to his period of service, in 
particular the noise exposure.  However, as noted above, the 
veteran has not provided any medical evidence to support his 
assertion.  The veteran is not competent to offer opinions 
regarding medical diagnosis or causation.  As a layperson, he 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran's 
cervical spine disorder is related to service, the Board must 
find the preponderance of the evidence is against the claim; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a cervical spine disorder is denied.


REMAND

The Board notes that the veteran's claim of entitlement to 
entitlement to service connection for diabetes mellitus, Type 
II, was denied by means of a July 2004 rating decision.  The 
veteran submitted a written notice of disagreement as to that 
rating action in January 2005.  However, there is no record 
that a statement of the case was issued to the veteran 
concerning this issue.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.   See Manlicon v. West, 12 Vet. App. 238 (1999). 

The veteran has perfected a claim with respect to entitlement 
to an initial compensable disability evaluation for his 
service-connected bilateral hearing loss.  With respect to 
the VA's duty to assist, under the VCAA, the VA has a duty to 
secure an examination or opinion if the evidence of record 
contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board notes that the most recent 
audiological examination of record was in July 2002. 
Moreover, in March 2003, the veteran testified that his 
hearing loss had worsened.  The Board finds that the veteran 
should be scheduled for an additional examination in order to 
properly adjudicate the matter.

Accordingly, the case is REMANDED for the following actions:

1.  With regards to the issues of 
entitlement to service connection for 
diabetes mellitus, Type II, the RO should 
undertake all actions required by 38 
C.F.R. § 19.26, including issuance of a 
statement of the case so that the veteran 
may have the opportunity to complete an 
appeal on these issues (if he so desires) 
by filing a timely substantive appeal.

2.  The RO should then schedule the 
veteran for an audiological examination 
to determine the current severity of his 
bilateral hearing loss.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  

3.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


